Citation Nr: 0215185	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  01-08 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for a stomach 
condition, to include colitis and hiatal hernia.

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The issues of entitlement to service connection for a 
bilateral knee condition and entitlement to service 
connection for acid reflux as secondary to service-connected 
PTSD will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  COPD was not present during the veteran's military 
service and is not otherwise shown to be related to the 
veteran's military service or to any incident during service.

2.  A stomach condition, to include colitis and hiatal 
hernia, was not present during the veteran's military service 
and is not otherwise shown to be related to the veteran's 
military service or to any incident during service.

3.  Symptomatology attributable to the veteran's PTSD is 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

2.  A stomach condition, to include colitis and hiatal 
hernia, was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).

3.  The schedular criteria for an initial rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
the veteran of all regulations pertinent to service 
connection and increased rating claims, informed him of the 
reasons for which it had denied his claims, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  Further, the Board notes that the 
claims file contains relevant service and VA medical records, 
including a VA examination that assessed the severity of his 
service-connected PTSD.  In a February 2001 letter (among 
other places) the RO has  informed the veteran concerning who 
was responsible for obtaining the evidence necessary to 
substantiate his claims.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As for the veteran's claims of entitlement to service 
connection for COPD and a stomach condition, VA is not 
required by the VCAA to obtain a medical opinion as to the 
etiology of that claimed disability.  In the absence of 
medical evidence suggestive that the veteran had these 
disorders during service, referral of these issues for a 
medical opinion would not be useful as any such medical 
opinion which linked the veteran's claimed disabilities to 
his period of service would necessarily be based solely upon 
his uncorroborated recent assertions regarding his medical 
history.

In sum, the veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his claims.  As such, the Board 
thus finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

I.  Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

A.  COPD

The veteran's service medical records contain no complaints 
or treatment related to COPD.  The earliest COPD diagnosis of 
record is contained in a November 1983 VA treatment record.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's COPD claim.  The Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's COPD is related to his military service.  
While it is clear that the veteran suffers from COPD, no 
physician or competent medical health professional has linked 
the veteran's COPD to his military service.  In fact, even 
the veteran himself has not asserted or indicated how or in 
what way his COPD might be linked to his active duty service.

In short, as COPD was not present during the veteran's 
military service and is not otherwise shown to be related to 
the veteran's military service or to any incident during 
service, service connection for COPD must be denied.

B.  Stomach Condition, To Include Colitis and Hiatal Hernia

The veteran's July 1945 discharge examination noted that the 
veteran had suffered for one year from a "nervous stomach" 
(due to excitement and tension).  Service medical records 
contain no complaints or treatment related to a hernia or 
colitis.

A November 1945 VA examination noted that the veteran's 
digestive system was normal; the examiner indicated that the 
veteran had no hernia.  A November 1946 VA record indicates 
that the veteran was admitted for acute appendicitis and a 
right inguinal hernia.

At an October 1999 VA examination, the veteran stated that he 
experienced persistent indigestion and occasional diarrhea 
while serving on active duty.  He also stated that he had 
previously been diagnosed with colitis (1946) and put on a 
diet to treat that disorder.  The examiner indicated that the 
veteran had a hiatal hernia and a history of colitis.

The Board notes that while the veteran was treated for an 
inguinal hernia approximately a year and a half after 
service, the veteran has not been diagnosed with an inguinal 
hernia since that time.  Further, it appears that the veteran 
was not diagnosed with a hiatal hernia until 1997.  It also 
appears that the veteran does not suffer from colitis.  In 
other words, there is no evidence that the veteran currently 
has colitis or a hernia disability related to his military 
service.  Although the veteran is competent to testify as to 
any symptoms he experienced or currently experiences, as he 
is a lay person not shown to possess the medical training and 
expertise necessary to render a medical opinion, his 
contentions do not constitute medical evidence of a nexus 
between any asserted colitis and hernia disability and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, service connection for a 
stomach condition, to include colitis and a hiatal hernia, 
must be denied.

Service personnel records demonstrate that the veteran was 
engaged in combat with the enemy while serving in Europe.  In 
deciding these issues, the Board notes that 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
establish that injuries occurred in combat.  However, the 
Board here observes that the veteran has not claimed that any 
of the disabilities on appeal are related to his combat, and 
he has not stated that engaging in combat precluded him from 
seeking medical treatment for the claimed disabilities.

As the preponderance of the evidence is against the veteran's 
service connection claims, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claims that would give rise to a 
reasonable doubt in favor of the veteran.  Accordingly, the 
benefit-of-the-doubt rule is not applicable, and the service 
connection claims are denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

II.  Initial rating in excess of 30 percent for PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected disability, the 
severity of the veteran's disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran was granted service connection for PTSD in 
November 1999 and has been assigned a 30 percent disability 
for PTSD under the provisions of Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a rating of 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 
rating of 50 percent is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

When considering the medical evidence of record, in 
particular the September 1999 VA examination, the Board does 
not find evidence that the veteran's PTSD is manifested by 
such symptomatology as a flattened affect, circumlocutory 
speech, panic attacks, difficulty in understanding complex 
commands, impairment of memory, or impaired judgment.  In 
fact, findings from the September 1999 VA examination more 
closely approximate the criteria for a 30 percent rating than 
the higher 50 percent.  Examination of the veteran has 
revealed objective findings such as coherent and relevant 
speech and good memory; no formal thought disorder or 
cognitive impairment has been assessed.  He has denied 
suicidal or homicidal ideation.  While the veteran has 
complained of sleep problems and flashbacks, these 
manifestations are specifically contemplated under the 
current 30 percent rating and are not of such severity as to 
approach the level of symptomatology expected to support a 
higher disability rating.  In fact, the September 1999 VA 
examiner has indicated that the veteran's PTSD is only mild 
to moderate.  The Board observes that the veteran does not 
receive treatment for his PTSD.

The Board notes that the veteran's GAF score on the September 
1999 VA examination was 70.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 61-70 
score indicates "mild symptoms . . . OR some difficulty in 
social, occupational, or school functioning . . . ."  As for 
any difficulty in establishing and maintaining social 
relationships that the GAF score may represent, the Board 
notes that the veteran has been married for over 50 years, 
does volunteer work, and enjoys family gatherings.  As for 
occupational impairment, the Board notes that the veteran 
retired in 1981 and has not asserted that his PTSD has 
adversely impacted his employment situation.

In short, the Board finds that the majority of the veteran's 
symptoms fall within the rating criteria for a 30 percent 
rating, and that few (if any) of his symptoms meet the 50 
percent rating criteria.  Simply put, the Board views the 
record as a whole as leading to the conclusion that the 
veteran's PTSD falls within the criteria for a 30 percent 
rating for the full period of his initial claim, and the 
preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent.  Moreover, there is not a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise provide a basis for assigning a rating 
higher than 30 percent at this time.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990); Fenderson, supra.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's PTSD has resulted in a marked interference 
with his employment or necessitated frequent 
hospitalizations.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).



ORDER

Service connection for COPD is denied.

Service connection for a stomach condition, to include 
colitis and hiatal hernia, is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.


REMAND

The Board notes that in a February 1999 rating decision, the 
RO denied service connection for a knee condition.  In March 
1999, the RO received a notice of disagreement as to a 
"bilateral knee condition."  In a November 1999 rating 
decision, the RO denied service connection for a right knee 
disorder, and a left knee disorder.  In a July 2001 rating 
decision, the RO denied service connection for a left knee 
disorder.  In a February 2002 statement of the case, the RO 
denied service connection for a left knee disorder.  In an 
April 2002 substantive appeal, the veteran made statements 
and argument concerning service connection for a right knee 
disorder.  In short, a review of the claims file reveals that 
the RO has primarily only adjudicated service connection for 
a left knee disability, despite the veteran's contentions 
regarding a right knee disability.  There has been no 
statement of the case issued that addresses the right knee, 
despite the veteran's timely appeal as to a bilateral knee 
condition.  As such, the RO must issue a statement of the 
case that addresses both a right knee disability and a left 
knee disability (i.e. a bilateral knee disorder) prior to the 
Board adjudicating the veteran's knee claim.

The Board further observes that by rating decision in 
February 2002, the veteran was denied service connection for 
acid reflux as secondary to service-connected PTSD.  In a 
statement received in May 2002, the veteran's representative 
expressed disagreement with the February 2002 rating 
decision.  Based on the foregoing, appropriate action, 
including issuance of a statement of the case, is necessary.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should issue a statement of 
the case on the appeal initiated by the 
veteran from the aforementioned February 
2002 rating decision denying service 
connection for acid reflex secondary to 
the service-connected PTSD.  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if he wishes to 
complete an appeal from that 
determination.

2.  The RO should review the record and 
determine whether the veteran's claim of 
service connection for a bilateral knee 
condition can be granted.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case addressing each 
issue for which the full benefit sought 
is not granted.  After they are afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



